DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments are compelling regarding the applicability of Nishida et al. (EP 1003212 A2) in 102 rejection of original claim 7. Upon further search as well as review of the newly submitted prior listings from the IDS of 12/20/2021, the Examiner determined that Ji et al. (US 2015/0355053 A1) discloses some of the missing elements of Nishida. That is, Ji teaches determining an illuminance center of a mounted LED and further determining the offset of that center from the physical center of the LED (fig. 4). However, Ji is drawn to a method of testing components which have previously been mounted, by illuminating them using the product circuitry, rather than testing the illuminance of a component prior to testing by illuminating it with a different source of energy than the final circuitry of the product. Further, Ji apparently is directed away from the inventive concept, as there is no attempt in Ji to use the measured offset to change the location of the mounting head or mounting position of an LED, instead Ji discloses stopping assembly and removing and replacing a defective lens of an LED or changing heating parameters (par. 0127). The Examiner cannot ascertain a rationale for combination of references which would avoid relying on improper hindsight reasoning. PHOSITA would not have readily arrived at using the testing scheme of Ji with the mounting head/position moving and correcting steps of Nishida, as the combination is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.